Citation Nr: 1032993	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  06-37 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. H. Stubbs




INTRODUCTION

The Veteran served on active duty from January 1970 to September 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
by order of the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") on July 14, 2010, which, in 
pertinent part, vacated a November 2009 Board decision as to the 
issue on appeal and remanded the case for additional development.  
The issue initially arose from a May 2006 rating decision by the 
Philadelphia, Pennsylvania Regional Office (RO) of the Department 
of Veterans Affairs (VA).

Additional evidence from the Veteran, through his representative, 
was received by the Board in August 2010, accompanied by a waiver 
of AOJ review. 38 C.F.R. §§ 19.37(b), 20.1304(c) (2008).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Evidence of record shows that the Veteran engaged in combat 
with the enemy, and he has been diagnosed with PTSD resultant 
from his described service stressors.


CONCLUSION OF LAW

PTSD was incurred in military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

Given the Board's favorable disposition of the claim to for 
service connection for an acquired psychiatric disorder, to 
include PTSD, the Board finds that failure to discuss VCAA 
compliance will result in harmless error to the Veteran.

Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  Service connection may be established for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or during 
the applicable presumptive period.  Service connection shall be 
granted to a veteran if the veteran served 90 days or more during 
a war period or after December 31, 1946 or had peacetime service 
on or after January 1, 1947, and a psychosis, although not 
otherwise established as incurred in or aggravated by service, is 
manifested to a compensable degree within one year following the 
requisite service.  See 38 C.F.R. §§ 3.307, 3.309 (2009).

The Federal Circuit has held that when a claimed disorder is not 
included as a presumptive disorder, direct service connection my 
nevertheless be established by evidence demonstrating that the 
disease was in fact "incurred" during the service.  See Combee 
v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 38 
C.F.R. § 4.125(a) (2009); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor actually occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f)(2).

VA's General Counsel has held in a precedent opinion that "the 
ordinary meaning of the phrase 'engaged in combat with the 
enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a Veteran 
participated in events constituting an actual fight or encounter 
with a military foe or hostile unit or instrumentality."  The 
determination as to whether evidence establishes that a Veteran 
engaged in combat with the enemy must be resolved on a case-by-
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative 
weight of the evidence.  VAOGCPREC 12-99 (Oct. 18, 1999).

The evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) for 
establishing in-service stressors in claims for PTSD was recently 
relaxed, adding to the types of claims VA will accept through 
credible lay testimony alone.  The new regulations provide that 
if a stressor claimed by a veteran is related to the veteran's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD and that the veteran's 
symptoms are related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed in-
service stressor.  75 Fed. Reg. 39,843, 39,852 (July 13, 2010) 
(to be codified at 38 C.F.R. pt. 3).

The DSM-IV diagnostic criteria for PTSD include exposure to a 
traumatic event in which the person experienced, witnessed, or 
was confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of self or others; and a response that involved intense 
fear, helplessness, or horror.  Additional diagnostic criteria 
must be met before a diagnosis of PTSD is warranted.

The Veteran filed his claim for PTSD; however, the claims file 
contains medical records which indicate he has been diagnosed 
with other psychiatric disorders.  The Court has held that claims 
for service connection for PTSD include claims for service 
connection for any mental disability that may reasonably be 
encompassed by the Veteran's description of the claim, reported 
symptoms, and the other information of record.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  The Board will accordingly 
consider entitlement to service connection for any and all 
psychiatric disorders.

In a claim for service connection, the ultimate credibility or 
weight to be accorded evidence must be determined as a question 
of fact.  The Board determines whether (1) the weight of the 
evidence supports the claim, or (2) the weight of the "positive" 
evidence in favor of the claim is in relative balance with the 
weight of the "negative" evidence against the claim; the 
appellant prevails in either event.  However, if the weight of 
the evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran filed a claim for service connection for PTSD in May 
2004, which he noted began in 1985.  The Veteran served in-
country Vietnam for just over ten months, from June 1970 to May 
1971.

The Veteran's DD 214 and personnel records noted that the Veteran 
was awarded the National Defense Service Medal, the Army 
Commendation Medal (meritorious award), the Vietnam Campaign 
Medal with 60 device and one Overseas Bar, the Vietnam Service 
Medal, and a Marksman (M-16 Rifle) badge, and a Good Conduct 
Medal.  The Veteran contends that he was told he was awarded a 
Bronze Star; however, there is no evidence of such award in the 
Veteran's records.  Service personnel records do reflect that his 
military occupational specialty was cannoneer; however, the 
records do not confirm that he engaged in combat.  In addition, 
none of the military decorations that he received are among those 
typically recognized as indicative of combat service, (the Purple 
Heart, Combat Infantryman Badge, or similar combat citation with 
"V" device).  See VAOPGCPREC 12-99 (October 18, 1999); 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

The Veteran's service treatment records are negative for 
complaints of or treatment for any psychiatric disorders.  

Regarding his stressors, the first stressor the Veteran described 
was of witnessing the fragmentation of a Lieutenant "C." by a 
fellow serviceman.  He stated that this occurred sometime between 
June and September 1970, when he was assigned to Battery A, 13th 
Field Artillery, 25th Infantry Division.  The Veteran noted that 
he attempted to help Lieutenant C. until he was taken away by 
helicopter, and that the Veteran was unsure whether the 
Lieutenant survived the attack.

The second stressor the Veteran described happened while he was 
sleeping on the ground, awaiting his turn at guard duty.  The 
Veteran recalled being awaken by the yells of a fellow soldier 
and finding an enemy soldier standing over him with a knife.  He 
described wrestling with the enemy soldier, and that eventually 
the enemy soldier ran off and back through the perimeter fence.  
This event was noted to have happened when he was stationed with 
the 2nd Battalion, 11th Artillery, Headquarters Battery, though 
the Veteran could not supply a date range other than the dates 
that he served with the unit-from September 1970 to April 1971.

Additionally, in the Veteran's substantive appeal, he described 
coming under friendly motor attack and being sent on a 'fireball' 
mission to supply support fire.  The Veteran appears to be 
stating that these events happened when he was stationed with the 
2nd Battalion, 11th Artillery, but does not supply a date range.

The earliest medical records concerning the Veteran's PTSD are 
dated in July 2003 when the Veteran was referred to the VA 
Behavioral Health Center from the VA Sleep Disorder Clinic, for 
the possibility that the Veteran's sleep problems were related to 
PTSD.  The Behavioral Health Center intake evaluation in January 
2004, performed by a registered nurse, first provided a diagnosis 
of PTSD.  The Veteran noted during the examination that he had 
frequent nightmares regarding his service in Vietnam.  He also 
reported intrusive memories, hypervigilance, easy startle 
response, and a quick temper.  In May 2004 a physician 
additionally diagnosed the Veteran with severe chronic PTSD.  The 
Veteran continued to seek treatment from the VA Mental Health 
Center until at least August 2004, and specifically described the 
incident of the enemy soldier attacking him with a knife in his 
sleep as a cause for his severe sleep disturbance.  

In November 2004 the Veteran was afforded a VA PTSD examination.  
The psychiatrist noted having reviewed the Veteran's claims file 
in conjunction with the examination.  The psychiatrist indicated 
that the claims file contained notes from the VA Mental Health 
clinic, and that a nurse and a psychiatrist had diagnosed the 
Veteran with PTSD and depression, not otherwise specified.  
During the interview, the Veteran described difficulty sleeping 
accompanied by bad dreams.  He reported sleeping separately from 
his wife, being a restless sleeper, and frequently dreaming about 
the attack by the Vietnamese soldier.  He described being 
hypervigilant, having a quick startle response (disliking 
fireworks), and being irritable.  He even admitted to attacking 
past bosses, but that there were no legal consequences to his 
violence and he was never fired nor quit his job.  He was 
occasionally depressed but he denied any serious suicidal 
ideation.  He briefly described the stressor incident of the 
fragging of his Lieutenant, and described in more detail the 
incident where a fellow soldier, R.F., woke him up in time to 
fight off the knife attack of the Vietnamese soldier standing 
over him.  He explained to the VA examiner that he had been 
involved in artillery and mortar attacks, but that no soldiers 
had been lost and he had never been wounded.  He noted firing 
several weapons and that he used a grenade launcher.  The Veteran 
also described helping to load and unload casualties from 
helicopters, and that he went out with advanced parties.  The 
examiner diagnosed the Veteran with PTSD, noting the Veteran 
"appears to be suffering from posttraumatic stress disorder with 
anxiety and depression that is secondary to his military service 
in Vietnam."

The RO attempted to verify the Veteran's claimed stressors of the 
fragmentation of the Lieutenant and the knife attack by the 
Vietnamese soldier, as the Veteran had provided specific detail 
regarding these two events.  In December 2004 the RO requested 
verification of the stressors through official sources, and 
received a Personnel Information Exchange System (PIES) 
notification which stated that the U.S. Army casualty database 
did not list the Lieutenant as killed during the period of June 
9, 1970 to May 2, 1971.  PIES also noted that the Veteran's unit 
was unclear and that additional information was needed to verify 
the stressors.  The RO notified the Veteran of the need for 
additional PTSD stressor information.  In June 2005 the RO issued 
a formal finding of a lack of information required to verify the 
Veteran's stressors.

The Veteran supplied additional statements in April 2005, June 
2005, December 2006 and March 2007 which continued to describe 
the two stressful incidents of the fragging of the Lieutenant and 
the knife attack by the Vietnamese soldier.  The June 2005 and 
December 2006 statements noted providing "fire support," going 
on "fireball missions," and being under mortar attack but 
without dates or specific locations noted.

In June 2005 the Veteran supplied a statement from fellow solder 
R.F., who described the incident regarding the attack by the 
Vietnamese soldier.  R.F. identified himself as the soldier who 
had yelled to warn the Veteran.  He described seeing a shadow 
standing over the sleeping Veteran, yelling to the Veteran, the 
Veteran jumping up and chasing the Vietnamese soldier back 
through the "Constantine wire" and out of sight.  R.F. also 
noted that the Veteran had difficulty sleeping from then on.  In 
July 2005 R.F. supplied a statement that he was not part of the 
3rd Battalion, 13th Artillery, 25th Infantry Division and he did 
not know of the Lieutenant who was fragged.  

An Internet printout of Artillery operations for the 3rd 
Battalion, 13th Artillery, from the Lessons Learned of the 25th 
Infantry Division, is contained in the claims file.  It noted 
that the 3rd Battalion, 13th Artillery provided general support 
and reinforcing missions for the 25th Infantry Division.  It was 
noted that total expenditures during the period (Quarterly report 
ending October 31, 1970) were 18, 724 rounds.

In July 2005, the RO again attempted to obtain stressor 
verification regarding the fragging of the Lieutenant through 
official sources.  A May 2006 Department of Defense Congressional 
Unit Records Research (CURR) report noted that morning reports 
for Battery A, 3rd Battalion, 13th Field Artillery could verify 
that the Veteran served in the unit with the Lieutenant he named, 
and that this Lieutenant left the unit in September 1970.  
However, CURR noted that the Morning Reports did not list the 
Lieutenant as wounded, injured, or being sent to the Patient 
Casualty Company or hospital.  Again, CURR noted that the 
available Army casualty database did not list the Lieutenant as 
wounded or injured.

In a notarized statement, fellow soldier R.D.H. described the 
fragging of Lt. C. in August 1970.  He stated that he was a 
corporal with A Battery, 3/13th Artillery, 25th Infantry 
Division, and that he had just stopped to talk to the Veteran 
when they heard a loud commotion, including perimeter defense 
firing.  He stated that a private had thrown a grenade under Lt. 
C.'s bunk, and that he and the Veteran were part of a group that 
took Lt. C. to the Med-Vac area.  R.D.H. stated he was able to 
recall that the incident took place in August 1970 because he was 
only a month away from the end of his tour of duty.

Based on the above evidence, the Board finds that service 
connection for PTSD is warranted.  The Veteran's stressor of 
being attacked by an enemy soldier while he slept is within the 
new evidentiary standard of fear of hostile military or terrorist 
activity.  Additionally, he provided a statement from a fellow 
soldier who attested that a shadow was standing over the Veteran 
while he slept, and that after being alerted to the danger, the 
Veteran chased off an enemy soldier.  The Veteran described this 
stressor to the November 2004 VA examiner, who diagnosed him with 
PTSD with anxiety and depression that is "secondary to his 
military service in Vietnam."  There is no clear and convincing 
evidence to indicate the stressor did not occur or that his PTSD 
is not related to this stressor.  The stressor is consistent with 
the circumstances of his service in Vietnam, as his statements 
have been corroborated by fellow soldiers and it is likely that 
he would have been placed on perimeter guard duty as a cannoneer.  
As such he has met the evidentiary standard outlined in 38 C.F.R. 
§ 3.304(f)(3) for establishing in-service stressors in claims for 
PTSD, and he has a current diagnosis of PTSD based on his 
described stressors.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder to include PTSD, is warranted. 




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


